Title: To James Madison from Elisha Callender, 4 July 1821
From: Callender, Elisha
To: Madison, James


                
                    Hond Sir
                    Boston July 4th 1821
                
                I feel most sencible how incorrect it may appear, to address a Gentleman, who I have no personal acquaintance with; but am fully persuaided, when I shall hereafter, introduce the Subject, for your perusal, grant me a ready forgiveness, for further apology.
                I am fully convinced, the Cultivation of the Olive Tree, is practible in our climate, and do not hesitate to say, it can be brought to full perfection—how desirable, would it be to see an Olive Plantation, rising to Individual, and Public utility; what Patriotic Breast, would not expand, or what Heart, that would not glow, for a signal service, rendered to his common and Parent Country—your position of Lands, having large possessions, with there variety of Soil, being in a climate simular in Latitude & Longitude, of Triest, & Gallipo, where the finest Olives, are produced, incourages me to hope, and view the subject, in the fairest light. I see no obsticle in the way, of introducing them, in our Country, attented with every advantage; they are nearly, as easy raised, as the common Plumb Tree, but of much greater durability, they have been known to reach the great age of 60 to 70 Years—after arriving to age of maturity, which will require five years & upwards, for producing fruite; each Tree then, will on an average, give from fourteen to Twenty Gallons, first years product, and as the health & Strength of the Trees increase, so will the quantity of Oil augment in proportion—this Oil, in general fill [sic] demand, owing to the great consumation for Table use, Woolen Manufacturers, Machinry & &ca. viewing quality, for each purpose, it has seldom or ever known to be sold, less by quantity, than $1.33 pr Gallon, and of late years, $1.50 to $1.75. You will see by this statement, Sir; the value of each Tree. This is not the only p[r]operty, attached to the Olive, is its Oil, for after pressing, put the remains in hot water and suine as, will answer well for Soap, but still more preferable, for an

excellent manure for the Earth. In order to effect, this most desirable plan of promoting, & cultivating this Tree, will be to send a suitable Person, to either of the before mentioned Places, there let him wait, the Olive Harvest, and attend the pressing of them; that he may select the best Kernals or stones, and place them in a Cask, and at evry row of Stones, let him place a Layer of moist Earth, to keep them as much seperated as possible; and in Order to prevent all casualties, I should advise to procure, two hundred or more Scions or suckers, from the best and largest Trees. Let the roots or bottom be Beded with moist Clay, or Earth, and well secured with Matts. This mode will prevent injury, and keep them in health, untill they can be convey’d to our Shores—when ready for planting and you have on your Lands, or Estates, an elevated position to keep the north Winds from injurying them, it would be desirable—let each kernal be inserted in the Earth, from twelve to fourteen feet distant on Every angle, in order that each Tree when arrived at maturity, should not be crouded. Plant, nine Inches deep, with a Small quantity of Horse manure in the hole; when arrived above the Earth, take care for two or three following falls of the year, they may have a warm Covering of manure around the Stem, at least Six Inches in height; after that they will have health & Strength to take care of them Selves, on a second reflection I would plant two Kernals in one hole, fear full that one may not take, and should they both Vegitate, it will be very easy to transplant the other. May Health & every blessing attend you & Family is the wish of a friend, to
                
                    Agriculture
                
            